DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
This office action is in response to the communication(s) filed on 09/24/2022.
Claim(s) 21-36, and 41-44 is/are currently presenting for examination.
Claim(s) 21, 31, and 41 is/are independent claim(s).
Claim(s) 21-36, and 41-44 is/are rejected.
This action has been made NON-FINAL.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 
Claim(s) 21-36, and 41-44 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 1-10, and 15-20 of U.S. Patent No. 10,631,190 (hereinafter referred to as Patent '90). Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims merely rephrase and omit limitations from the patented claims, where both claim sets have overlapping scope.
Regarding claim 21, Patent '90 discloses an apparatus for a user equipment (UE) (Patent '90 Claim 1 line(s) 1), the apparatus comprising: a memory to store values of a plurality of timers (Patent '90 Claim 1 line(s) 23-24); and one or more processors configured (Patent '90 Claim 1 line(s) 3) to: decode, from a base station, a Radio Resource Control (RRC) message comprising a discontinuous reception (DRX) configuration (Patent '90 Claim 1 line(s) 5-12), the DRX configuration comprising: the plurality of timers that indicate timing for the UE to monitor for a physical downlink control channel (PDCCH), timing before the UE enters an idle state, and timing for downlink retransmission (Patent '90 Claim 1 line(s) 13-16), and a long DRX cycle start offset that provides a timing to enable transmission of a Hybrid Automatic Repeat Request (HARD) for Time Division Duplexing (TDD) (Patent '90 Claim 1 line(s) 17-20); and monitor, based on the timers in the DRX configuration, PDCCHs for a control signal that indicates transmission of user data for the UE (Patent '90 Claim 1 line(s) 21-23).
Regarding claim 22, Patent '90 discloses the apparatus of claim 21, wherein the timers comprise an on-duration timer, an inactivity timer, a retransmission timer, and a DRX short cycle timer, and wherein the one or more processors are configured to stop at least one of the timers in response to reception by the apparatus of a DRX Command Medium Access Control (MAC) control element (Patent '90 Claim 2).
Regarding claim 23, Patent '90 discloses the apparatus of claim 22, wherein the one or more processors are further configured to, in response to expiration of the inactivity timer or reception of the DRX Command MAC control element, start or restart the DRX short cycle timer and use the short DRX cycle (Patent '90 Claim 3).
Regarding claim 24, Patent '90 discloses the apparatus of claim 22, wherein reception of the DRX Command MAC control element stops the on duration timer and inactivity timer (Patent '90 Claim 4).
Regarding claim 25, Patent '90 discloses the apparatus of claim 21, wherein the one or more processors are further configured to use the long DRX cycle after expiration of a DRX short cycle timer (Patent '90 Claim 5).
Regarding claim 26, Patent '90 discloses the apparatus of claim 21, wherein the long DRX cycle start offset is 70 ms (Patent '90 Claim 6).
Regarding claim 27, Patent '90 discloses the apparatus of claim 21, wherein the one or more processors are further configured to: detect the control signal during a particular subframe in which the PDCCH is monitored; decode the control signal; determine whether the control signal has been decoded at an end of the particular subframe; while the control signal is being decoded, continue to monitor at least one subframe to determine whether a user data transmission for the UE is received; and initiate an inactivity timer of the plurality of timers after the control signal has been decoded  (Patent '90 Claim 7).
Regarding claim 28, Patent '90 discloses the apparatus of claim 27, wherein the control signal is received during one of a continuous reception mode, an on-duration period of a short DRX cycle, or an on-duration period of the long DRX cycle (Patent '90 Claim 8).
Regarding claim 29, Patent '90 discloses the apparatus of claim 21, wherein the one or more processors are further configured to restart an inactivity timer of the plurality of timers following successful decoding of a PDCCH for a first transmission of data and not for a retransmission of the data (Patent '90 Claim 9).
Regarding claim 30, Patent '90 discloses the apparatus of claim 21, wherein the PDCCH is an enhanced PDCCH (ePDCCH), and wherein the one or more processors are further configured to monitor the ePDCCH in the subframes after an active time for a number the subframes determined based on ePDCCH processing time of the processing circuitry (Patent '90 Claim 10).
Regarding claim 31, Patent '90 discloses a method for a user equipment (UE) to communicate with a base station (Patent '90 Claim 15 line(s) 1-5), the method comprising: receiving, from the base station, a Radio Resource Control (RRC) message comprising a discontinuous reception (DRX) configuration (Patent '90 Claim 15 line(s) 6-13), the DRX configuration comprising: a plurality of timers that indicate timing for the UE to monitor for a physical downlink control channel (PDCCH), timing before the UE enters an idle state, and timing for downlink retransmission (Patent '90 Claim 15 line(s) 14-17), and a long DRX cycle start offset that provides a timing to enable transmission of a Hybrid Automatic Repeat Request (HARD) for Time Division Duplexing (TDD) (Patent '90 Claim 15 line(s) 18-21); and monitoring, based on the timers in the DRX configuration, PDCCHs for a control signal that indicates transmission of user data for the UE (Patent '90 claim 15 line(s) 22-24).
Regarding claim 32, Patent '90 discloses the method of claim 31, further comprising: detecting the control signal during a particular subframe in which the PDCCH is monitored; receiving the control signal; determining whether the control signal has been decoded at an end of the particular subframe; while the control signal is being decoded, continuing to monitor at least one subframe to determine whether a user data transmission for the IE is received; and initiating an inactivity timer of the plurality of timers after the control signal has been decoded (Patent '90 Claim 16).
Regarding claim 33, Patent '90 discloses the method of claim 32, further comprising initiating the inactivity timer after the control signal has been decoded (Patent '90 Claim 17).
Regarding claim 34, Patent '90 discloses the method of claim 31, wherein the control signal is received during one of a continuous reception mode, an on-duration period of a short DRX cycle, or an on-duration period of a long DRX cycle (Patent '90 Claim 18).
Regarding claim 35, Patent '90 discloses the method of claim 31, further comprising restarting an inactivity timer of the plurality of timers following successful decoding of a PDCCH for a first transmission of data and not for a retransmission of the data (Patent '90 Claim 19).
Regarding claim 36, Patent '90 discloses the method of claim 31, wherein the PDCCH is an enhanced PDCCH (ePDCCH), and wherein the method further comprises monitoring the ePDCCH in the subframes after an active time for a number the subframes determined based on ePDCCH processing time of the UE (Patent '90 Claim 20).
Regarding claim 41, Patent '90 discloses a non-transitory computer-readable medium that stores instructions for execution by one or more processors of a user equipment (UE) to communicate with a base station (Patent '90 Claim 15 line(s) 1-5), the one or more processors to configure the UE to: receive, from the base station, a Radio Resource Control (RRC) message comprising a discontinuous reception (DRX) configuration (Patent '90 Claim 15 line(s) 6-13), the DRX configuration comprising: a plurality of timers that indicate timing for the UE to monitor for a physical downlink control channel (PDCCH), timing before the UE enters an idle state, and timing for downlink retransmission (Patent '90 Claim 15 line(s) 14-17), and a long DRX cycle start offset that provides a timing to enable transmission of a Hybrid Automatic Repeat Request (HARQ) for Time Division Duplexing (TDD) (Patent '90 Claim 15 line(s) 18-21); and monitor, based on the timers in the DRX configuration, PDCCHs for a control signal that indicates transmission of user data for the UE (Patent '90 claim 15 line(s) 22-24).
Regarding claim 42, Patent '90 discloses the non-transitory computer-readable medium of claim 41, wherein the instructions further configure the one or more processors to: detect the control signal during a particular subframe in which the PDCCH is monitored; receive the control signal; determine whether the control signal has been decoded at an end of the particular subframe; while the control signal is being decoded, continue to monitor at least one subframe to determine whether a user data transmission for the IE is received; and initiate an inactivity timer of the plurality of timers after the control signal has been decoded (Patent '90 Claim 16).
Regarding claim 43, Patent '90 discloses the non-transitory computer-readable medium of claim 42, wherein the instructions further configure the one or more processors to initiate the inactivity timer after the control signal has been decoded (Patent '90 Claim 17).
Regarding claim 44, Patent '90 discloses the non-transitory computer-readable medium of claim 41, wherein the control signal is received during one of a continuous reception mode, an on-duration period of a short DRX cycle, or an on-duration period of a long DRX cycle (Patent '90 Claim 18).

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 21-25, 29, 31, 34-35, 41, and 44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US_20150230286_A1_Feuersaenger in view of US_20150055529_A1_Hirisave.
Regarding claim 21, Feuersaenger discloses an apparatus for a user equipment (UE), the apparatus comprising: a memory; and one or more processors (Feuersaenger paragraphs 274) configured to: decode, from a base station, a Radio Resource Control (RRC) message comprising a discontinuous reception (DRX) configuration (Feuersaenger paragraphs 69-73, and figures 16, 23, UE receives and decodes DRX values/parameters from eNB,), the DRX configuration comprising: the plurality of timers that indicate timing for the UE to monitor for a physical downlink control channel (PDCCH) (Feuersaenger paragraph 72), timing before the UE enters an idle state (Feuersaenger paragraph 73), and timing for downlink retransmission (Feuersaenger paragraph 74), and a long DRX cycle start offset that provides a timing to enable transmission of a Hybrid Automatic Repeat Request (HARQ) for Time Division Duplexing (TDD) (Feuersaenger paragraph 77, “Long DRX Cycle Start offset: specifies the periodic repetition of the on duration followed by a possible period of inactivity for the DRX long cycle as well as an offset in subframes when on-duration starts”, paragraphs 67, 85, and figure 9, TDD mode); and monitor, based on the timers in the DRX configuration, PDCCHs for a control signal that indicates transmission of user data for the UE (Feuersaenger paragraph 53, “To enable an uplink packet data transmission, Ll/L2 control signaling is transmitted on the downlink (PDCCH) to tell the user equipment about the transmission details…”, and paragraphs 72, 82, 84), but does not discloses the memory stores values of a plurality of timers.
Hirisave discloses the memory stores values of a plurality of timers (Hirisave figure 3 step 300, and paragraph 32, “…the user equipment 104A stores the non-DRX timer value in its memory”).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use the Hirisave’s the user equipment stores the timer value in its memory in Feuersaenger’s system to ease implementation. This method for improving the system of Feuersaenger was within the ordinary ability of one of ordinary skill in the art based on the teachings of Hirisave. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Feuersaenger and Hirisave to obtain the invention as specified in claim 21.

Regarding claim 22, Feuersaenger and Hirisave disclose the apparatus of claim 21, and Feuersaenger further discloses wherein the timers comprise an on-duration timer, an inactivity timer, a retransmission timer (Feuersaenger paragraph 71-73), and a DRX short cycle timer (Feuersaenger paragraph 76, DRX short cycle timer), and wherein the one or more processors are configured to stop at least one of the timers in response to reception by the apparatus of a DRX Command Medium Access Control (MAC) control element (Feuersaenger figure 6, and paragraph 214, “…Other signalling procedures like MAC CE can also be utilized to convey to the mobile terminal the activation/deactivation pattern”).
Regarding claim 23, Feuersaenger and Hirisave disclose the apparatus of claim 22, and Feuersaenger further discloses wherein the one or more processors are further configured to, in response to expiration of the inactivity timer or reception of the DRX Command MAC control element, start or restart the DRX short cycle timer and use the short DRX cycle (Feuersaenger figure 6).
Regarding claim 24, Feuersaenger and Hirisave disclose the apparatus of claim 22, and Feuersaenger further discloses wherein reception of the DRX Command MAC control element stops the on duration timer and inactivity timer (Feuersaenger figure 6, and paragraph 214, “…Other signalling procedures like MAC CE can also be utilized to convey to the mobile terminal the activation/deactivation pattern”).
Regarding claim 25, Feuersaenger and Hirisave disclose the apparatus of claim 21, and Feuersaenger further discloses wherein the one or more processors are further configured to use the long DRX cycle after expiration of a DRX short cycle timer (Feuersaenger figure 6).
Regarding claim 29, Feuersaenger and Hirisave disclose the apparatus of claim 21, and Feuersaenger further discloses wherein the one or more processors are further configured to restart an inactivity timer of the plurality of timers following successful decoding of a PDCCH for a first transmission of data and not for a retransmission of the data (Feuersaenger paragraph 73, “…The user equipment shall restart the inactivity timer following a single successful decoding of a PDCCH for a first transmission only (i.e. not for retransmissions).…”).

Regarding claim 31, Feuersaenger and Hirisave disclose the limitations as set forth in claim 21.

Regarding claim 34, Feuersaenger and Hirisave disclose the method of claim 31, and Feuersaenger further discloses wherein the control signal is received during one of a continuous reception mode, an on-duration period of a short DRX cycle, or an on-duration period of a long DRX cycle (Feuersaenger paragraph 72, “On duration: duration in downlink sub-frames that the user equipment, after waking up from DRX, receives and monitors the PDCCH. If the user equipment successfully decodes a PDCCH…”, and paragraph 53, “To enable an uplink packet data transmission, Ll/L2 control signaling is transmitted on the downlink (PDCCH) to tell the user equipment about the transmission details…”).
Regarding claim 35, Feuersaenger and Hirisave disclose the limitations as set forth in claim 29.

Regarding claim 41, Feuersaenger and Hirisave disclose the limitations as set forth in claim 21, and Feuersaenger further discloses an non-transitory computer-readable medium that stores instructionsfor execution by one or more processors of a user equipment (UE) (Feuersaenger paragraph 274). 
Regarding claim 44, Feuersaenger and Hirisave disclose the limitations as set forth in claim 34.

Claim 30 and 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US_20150230286_A1_Feuersaenger in view of US_20150055529_A1_Hirisave, and US_20130183987_A1_Vrzic.
Regarding claim 30, Feuersaenger and Hirisave disclose the apparatus of claim 21, but don’t disclose wherein the PDCCH is an enhanced PDCCH (ePDCCH), and wherein the one or more processors are further configured to monitor the ePDCCH in the subframes after an active time for a number the subframes determined based on ePDCCH processing time of the processing circuitry.
Vrzic discloses wherein the PDCCH is an enhanced PDCCH (ePDCCH), and wherein the one or more processors are further configured to monitor the ePDCCH in the subframes after an active time for a number the subframes determined based on ePDCCH processing time of the processing circuitry (Vrzic paragraph 89, “…the VE monitors the legacy PDCCH region and stops monitoring the E-PDCCH region when the VE transits from non-active time to active time. For example, the transition from non-active time to active time happens when the onDurationTimer is started at every DRX cycle to check if a PDCCH has been transmitted to the VE…The UE could monitor only the common search space in the legacy PDCCH region or both the common search space and the UE-specific search space in the legacy PDCCH region. When the UE detects a PDCCH at subframe n in the legacy PDCCH region, the UE starts monitoring the E-PDCCH region from the (n+k) subframe. k can be semi-statically configured or can be predetermined based on the required processing time to decode the PDCCH. …”).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use the Vrzic’s the UE starts monitoring the E-PDCCH region from the (n+k) subframe, wehrein k can be semi-statically configured or can be predetermined based on the required processing time to decode the PDCCH in Feuersaenger and Hirisave’s system to give the UE sufficient time to apply the parameters carrying in the ePDCCH. This method for improving the system of Feuersaenger and Hirisave was within the ordinary ability of one of ordinary skill in the art based on the teachings of Vrzic. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Feuersaenger, Hirisave, and Vrzic to obtain the invention as specified in claim 30.
Regarding claim 36, Feuersaenger, Hirisave, and Vrzic disclose the limitations as set forth in claim 30.

Allowable Subject Matter

Claims 26-28, 32-33, and 42-43 would be allowable if the nonstatutory double patenting rejection to these claims set forth in this Office action is overcome and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.H/Examiner, Art Unit 2471                      
                                                                                                                                                                                  
/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471